Citation Nr: 0925150	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1995.  He died in 2006.  The Appellant claims as his 
widow.  

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1. The certificate of death indicates that the Veteran died 
in December 2006 at the age of 48 years from asphyxia due to 
drowning in an upside down position.

2. At the time of the Veteran's death, service connection had 
been established for a mitral valve prolapse, residuals of 
bilateral varicocelectomy, residuals of a septoplasty, 
hypertension, lumbosacral strain, hypesthesia of the lower 
lip, hiatal hernia with gastroesophageal reflux, perforated 
eardrum, and residuals of a fracture to his right middle 
finger.  All had noncompensable ratings, except for a 10 
percent rating for his hiatal hernia.

3. The Veteran's service-connected disorders did not cause 
his death or contribute materially or substantially to the 
cause of his death.

4.  The disorder that resulted in the Veteran's death, 
asphyxia due to drowning, is unrelated to active duty service 
or any incident thereof.


CONCLUSIONS OF LAW

1.  A service-connected disability or a disorder incurred in 
service did not cause, or contribute substantially or 
materially to the cause of, the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2008).

2.  The cause of the Veteran's death, asphyxia due to 
drowning, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal connection is shown.  38 
C.F.R. § 3.312(c) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2008).

In this case, the Veteran died on December [redacted], 2006.  At the 
time of his death, he was service connected for a mitral 
valve prolapse, residuals of bilateral varicocelectomy, 
residuals of a septoplasty, hypertension, lumbosacral strain, 
hypesthesia of the lower lip, hiatal hernia with 
gastroesophageal reflux, perforated eardrum, and residuals of 
a fracture to his right middle finger.  He received a 
noncompensable rating for all disabilities, except for his 
hiatal hernia, for which he was rated at 10 percent.

The essential facts are undisputed.  According to the 
Appellant's statements at her hearing in April 2009, as well 
as January 2007 death certificate, the Veteran was 
repairing/inspecting a grinder pump on his property.  
Although the exact circumstances are unknown, he apparently 
fell head first into the pump and subsequently drown in an 
upside down position.    

The Appellant contends that the Veteran's service-connected 
low back disability was a contributing cause of the accident.  
She specifically asserted that his back "gave out," causing 
him to fall, and that his associated neuropathy prevented him 
from extricating himself from the grinder pump.

First, the Board will consider whether the Veteran's already 
service-connected disabilities caused, or contributed 
substantially or materially to cause his death.  In finding 
that it did not, the Board places significant probative value 
on the absence of a medical relationship between his service-
connected low back disability and the cause of his death, 
namely drowning.    

Specifically, neither the death certificate nor the autopsy 
report indicated that the Veteran's low back disorder may 
have been a contributing factor in this accident.  Instead, 
the sole reason given by the autopsy examiner was 
asphyxiation due to drowning in an upside down position.  
Additionally, while the autopsy examiner noted other 
abnormalities such as a dilated heart, congested cyanotic 
brain and viscera, fresh abrasions and arthrosclerosis of the 
coronary arteries, none of these disorders reasonably suggest 
that a low back disability was a contributing factor.  

Similarly, the autopsy or death certificate also does not 
indicate that any of the Veteran's other service-connected 
disabilities were a contributing factor in his death.  
Moreover, his remaining service-connected disabilities are 
all minor in nature and do not materially affect a vital 
organ.  

Of these disabilities, the Veteran's mitral valve prolapse is 
most notable, as the post-service treatment records indicate 
that he complained of chest pain.  However, clinical 
observations of his chest pain repeatedly ruled out cardiac-
related pathology.  Moreover, although the autopsy examiner 
did note a dilated heart, the he did not conclude that it was 
an underlying cause of the Veteran's death.  

In addition, no physician has ever established a causal 
relationship between the Veteran's service-connected low back 
disability and his death.  For those reasons, the record does 
not support a finding that any of his service-connected 
disabilities were related to his ultimate demise.

Next, the Board will consider whether the Veteran's cause of 
death was incurred in or aggravated by active duty service.  
To summarize the analysis above, a review of the relevant 
clinical evidence of record, including the service treatment 
records, does not contain any evidence which would reasonably 
lead to a conclusion that service connection for asphyxia by 
drowning is warranted.  

Even considering a broader potential of any disorder that may 
result in a loss of consciousness, the Board notes that he 
was treated once at an outpatient clinic in August 1994 for 
complaints of dizziness and fainting while working in a hot 
environment.  However, beyond a diagnosis of heat exhaustion, 
the record does not indicate that this event was attributable 
to a chronic disability.  Additionally, the Veteran's 
retirement physical examination in September 1995 did not 
indicate any disorders that could reasonably be attributed to 
loss of consciousness.  

Further, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  In this case, the evidence does not show, nor 
does the appellant contend, that the Veteran had been treated 
for a disability manifested by loss of consciousness.  As 
there is no competent evidence attributing loss of 
consciousness to active duty service, a claim for cause of 
death based on loss of consciousness must be denied.

The Board has also considered the Appellant's statements and 
sworn testimony asserting a nexus between the Veteran's 
service-connected disabilities and his ultimate death.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  However, 
the cause of the Veteran's death is not the type of condition 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to the Appellant's statements.  See Cartright, 2 Vet. 
App. at 25.

Although the Board is sympathetic to the appellant's loss, 
the Board concludes that the preponderance of the evidence is 
against granting service connection for the cause of the 
Veteran's death, and that his death was not attributable to 
any of his already service-connected disabilities, nor was it 
the result of disability incurred in or aggravated by 
service.  Additionally, the 'benefit-of-the-doubt' rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the Appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the Appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in February 2008 that fully addressed all 
four notice elements and the requirements of Hupp.  
Therefore, she was "provided the content-complying notice to 
which she was entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in March 
2009.  Consequently, the Board finds that the duty to notify 
has been satisfied.

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records.  Additionally, the Appellant submitted the Veteran's 
personal treatment records, death certificate and autopsy 
report.  Moreover, she was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge in April 2009.

Next, given the absence of an indication of either a service 
or nonservice connected disorder that contributed to the 
Veteran's accidental death, a remand for a VA examination is 
not warranted.  In making this conclusion, the Board 
acknowledges the there are instances in which lay testimony, 
such as the Appellant's hearing testimony, can serve to 
establish an association between service and the claimed 
disability or death for the purpose of satisfying the 
criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 
370 (2002). 

However, a lay person is not competent to offer an opinion on 
a matter clearly requiring medical expertise, such as linking 
the Veteran's low back disability to his death.  Therefore, 
this is not a case in which the Appellant's speculation of 
the events that led to the Veteran's death can serve to 
establish any association between his death and a service-
connected disability. 

As there is no competent evidence suggesting any association 
with service or a service-connected disability, the Board 
finds that an examination is not warranted under the criteria 
set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


